Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election without traverse of group I, drawn to compounds in claim 1, simple compositions, and method of making thereof and elected species of claim 1 in the reply filed on 2/15/2021 is acknowledged. The election of species requirement is not applicable to the elected group I however as stated in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 30 is new and is drawn to the elected group I.

An action on the merits of claims 1-10 and 21-30 is contained herein.



Priority
This application is a continuation of International Application No. PCT/US2018/040435, filed in the International Patent Cooperation Treaty, U.S. Receiving Office on June 29, 2018, which claims the benefit of U.S. Provisional Application No. 62/526,937 which was filed on June 29, 2017.
Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 


Specification
Applicant is reminded of the proper content of an Abstract of the Disclosure, see MPEP 608.01(b).
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., "The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics."  Exemplification of a species could be illustrative of members of the class.  For processes, the type reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.  

It is recommended that the structure of claim 1 be inserted into the abstract to accurately illustrate the claimed invention.


Claim Objections
Claims 1-10 and 21-30 are objected to because of the following informalities:
In claim 1 and claims which depend from it, the text “2theta” should more appropriately read “2θ” to be consistent with the text in claim 7. Additionally, claim 21 should specify the X-ray data associated with the crystalline form B for clarity to be consistent with what is recited in claim 1. Correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 does not further limit claim 1 with respect to the recitation 9.5 +/-0.2. Claim 1 states that at least three of the listed 2theta values must be present and the closest listed value is 9.5 +/-0.4.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.







Conclusion

Claim 4 is rejected. Claims 1-3, 5-10 and 21-30 are objected to.
The claims are rejected and objected to for the reasons of record. However the claimed form appears to be neither anticipated nor rendered obvious over the art. There is no relevant art to be put forth by the examiner with respect to the latter.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624